                  Case 3:19-bk-00808-JAF               Doc 97   Filed 07/08/19      Page 1 of 1
[Docstkcr] [District Order Striking Creditors]




                                                 ORDERED.
Dated: July 8, 2019




                                      UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                           JACKSONVILLE DIVISION
                                              www.flmb.uscourts.gov



In re:                                                                   Case No. 3:19−bk−00808−JAF
                                                                         Chapter 13
Neil Gillespie
aka Neil Joseph Gillespie



________Debtor*________/



   AMENDED CONDITIONAL ORDER STRIKING CREDITORS (AMENDED TO CORRECT FORM)

   THIS CASE came on for consideration, without hearing, of the Schedule(s) E/F filed on July 1, 2019,
[Doc. No. 90 ], containing creditors not on the original matrix. The filing fee of $31.00 required pursuant to 28
U.S.C. 1930(b) has not been paid. Accordingly, it is

   ORDERED:

    The Debtor, or counsel for the Debtor, is directed to pay the required filing fee of $31.00 within 14 days of
the date of this order. In the event that the filing fee is not paid, Creditors Stephen H. Dunn, DDS, PA shall be
deemed stricken. An amendment to schedules with the appropriate filing fee will be required to add the
stricken creditors.



The Clerk's Office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
